Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
November 19, 2009 to the Credit Agreement referenced below is by and among
(i) Potlatch Corporation, a Delaware corporation and a REIT (“Potlatch” or the
“Company”), (ii) Potlatch Forest Holdings, Inc., a Delaware corporation
(“Potlatch Forest”), (iii) Potlatch Land & Lumber, LLC, a Delaware limited
liability company and a taxable REIT subsidiary of Potlatch (“Potlatch Land &
Lumber”) (collectively, the “Borrowers”), (iv) certain Material Subsidiaries of
the Borrowers from time to time party hereto as guarantors (the “Guarantors”),
(v) each lender from time to time party hereto, and (vii) Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer.

W I T N E S S E T H

WHEREAS, a revolving credit facility has been established in favor of the
Borrowers pursuant to the terms of that Credit Agreement dated as of December 8,
2008 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) among the Borrowers, the Guarantors, the Lenders identified
therein (the “Lenders”) and the Administrative Agent;

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to modify certain provisions contained therein; and

WHEREAS, the Required Lenders have agreed to amend the Credit Agreement on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“First Amendment” means the First Amendment to this Agreement, dated as of
November 19, 2009.

“First Amendment Effective Date” has the meaning specified in the First
Amendment.



--------------------------------------------------------------------------------

(b) The definition of “Guarantors” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting the last sentence contained in such
definition and inserting the following new sentence in lieu thereof:

“As of the First Amendment Effective Date, the Guarantors are (i) PFHI Idaho
Investment LLC, (ii) Potlatch Timberlands, LLC, (iii) Potlatch Lake States
Timberlands, LLC, (iv) Potlatch Minnesota Timberlands, LLC and (v) Potlatch
Wisconsin Timberlands, LLC.”

(c) Section 6.10(c) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting the following Section 6.10(c) in lieu
thereof:

“Funded Indebtedness to Capitalization Ratio. At all times the Funded
Indebtedness to Capitalization Ratio shall be less than or equal to 60.0%.”

(d) Section 7.01(b) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting the following Section 7.01(b) in lieu
thereof:

(b) “Indebtedness of the Borrowers and their Subsidiaries set forth in Schedule
7.01 (and renewals, refinancings and extensions thereof; provided that (x) the
amount of such Indebtedness is not increased at the time of such renewal,
refinancing or extension, (y) the terms of such renewal, refinancing or
extension are materially not less favorable to such Borrowers or Subsidiary,
taken as a whole and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date);

(e) Section 7.01(f) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting the following Section 7.01(f) in lieu
thereof:

“(f) in addition to the Indebtedness otherwise permitted by this Section 7.01,
other Indebtedness incurred by the Borrowers or any of its Subsidiaries after
the First Amendment Effective Date, provided that (i) with respect to any
Indebtedness that exceeds in the aggregate 5% of Consolidated Total Assets in
principal amount such Indebtedness shall be unsecured, (ii) the Borrowers shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to the incurrence of
such Indebtedness and to the concurrent retirement of any other Indebtedness of
any Consolidated Party, the Loan Parties would be in compliance with the
financial covenants set forth in Section 6.10(a)-(c) and (iii) the aggregate
principal amount of such Indebtedness shall not exceed $150,000,000; and”

(f) Section 7.01(g) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting the following Section 7.01(g) in lieu
thereof:

“(g) Indebtedness pursuant to (i) the Credit Sensitive Debentures in an
aggregate outstanding principal amount not to exceed $100,000,000, (ii) the
6.95% Debentures in an aggregate outstanding principal amount not to exceed
$22,500,000 and (iii) the Medium-Term Notes in an aggregate outstanding
principal amount not to exceed

 

2



--------------------------------------------------------------------------------

$48,800,000, including, in the case of clauses (ii) and (iii), any renewals,
refinancings and extensions thereof; provided that (w) the amount of such
Indebtedness is not increased at the time of such renewal, refinancing or
extension, (x) the terms of such renewal, refinancing or extension are
materially not less favorable to such Borrowers or Subsidiary, taken as a whole,
(y) such Indebtedness is unsecured, and (z) the maturity date of such renewal,
refinancing or extension shall be a date after the Maturity Date; and

(g) Section 7.01 of the Credit Agreement is hereby amended by deleting the word
“and” appearing at the end of clause (f) of such Section and inserting the
following new clause (h) immediately following clause (g) of such Section:

“(h) unsecured Indebtedness owing by the Company pursuant to the 7 1/2% Senior
Notes issued on November 3, 2009 and due 2019 in an aggregate principal amount
not to exceed $150,000,000 (and renewals, refinancings and extensions thereof;
provided that (x) the amount of such Indebtedness is not increased at the time
of such renewal, refinancing or extension, (y) the terms of such renewal,
refinancing or extension are materially not less favorable to such Borrowers
or Subsidiary, taken as a whole and (z) the maturity date of such renewal,
refinancing or extension shall be a date after the Maturity Date).”

3. Conditions Precedent to Effectiveness. This Amendment shall become effective
on the date (the “First Amendment Effective Date”) when each of the following
conditions shall have been satisfied:

(a) the Borrowers, the Guarantors, the Administrative Agent and the Lenders
constituting the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of pdf, facsimile or other electronic transmission) the same to the
Administrative Agent;

(b) the Borrowers shall have paid to the Administrative Agent (or one of its
Affiliates, as applicable) (a) a non-refundable cash amendment fee in dollars
for distribution to each Lender which executes and delivers to the
Administrative Agent (or its designee) a counterpart hereof by 12:00 noon
(Pacific time) on November 19, 2009, in an amount equal to 15.0 basis points of
the Commitments of such Lender outstanding on the First Amendment Effective Date
(immediately prior to the occurrence thereof) and (b) all other fees required to
be paid on or before the First Amendment Effective Date;

(c) the Borrowers shall have paid all reasonable fees, expenses and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the First Amendment Effective Date, plus such additional amounts
of reasonable fees, expenses and disbursements of counsel to the Administrative
Agent as shall constitute its reasonable estimate of reasonable fees, expenses
and disbursements of counsel to the Administrative Agent incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent);

 

3



--------------------------------------------------------------------------------

(d) after giving effect to this Amendment, the representations and warranties of
the Loan Parties contained in Section 4 of this Amendment, Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if the applicable
representation and warranty is already subject to a materiality standard, shall
be true and correct in all respects) on and as of the First Amendment Effective
Date, except to the extent that such representations and warranties expressly
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, if the applicable representation and warranty is already
subject to a materiality standard, shall be true and correct in all respects) as
of such date; and

(e) no Default or Event of Default shall exist and be continuing as of the First
Amendment Effective Date.

4. Representations and Warranties. Each of the Borrowers and the Guarantors
hereby represents and warrants that (a) it has the requisite corporate power and
authority to execute, deliver and perform this Amendment, (b) it is duly
authorized to, and has been authorized by all necessary corporate action to,
execute, deliver and perform this Amendment, (c) no consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by it of this Amendment, (d) the
execution, delivery and performance by it of this Amendment do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of either the
Borrowers or the Guarantors or any of their Subsidiaries or any indenture or
other material agreement or instrument to which any such Person is a party or by
which any of its properties may be bound or the approval of any Governmental
Authority relating to such Person except as could not reasonably be expected to
have a Material Adverse Effect, (e) the representations and warranties contained
in Article V of the Credit Agreement are true and correct in all material
respects on and as of the date hereof as though made on and as of such date
(except for those which expressly relate to an earlier date) and (f) after
giving effect to this Amendment, no Default or Event of Default exists under the
Credit Agreement or the other Loan Documents on and as of the date hereof or
will occur as a result of the transactions contemplated hereby.

5. No Other Changes; Ratification. Except as expressly modified hereby, all of
the terms and provisions of the Credit Agreement (including schedules and
exhibits thereto) and the other Loan Documents shall remain in full force and
effect. The term “this Agreement” or “Credit Agreement” and all similar
references as used in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as herein specifically agreed,
the Credit Agreement is hereby ratified and confirmed and shall remain in full
force and effect according to its terms.

6. Costs and Expenses. The Borrowers agree to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen PLLC.

 

4



--------------------------------------------------------------------------------

7. Counterparts; Facsimile; Email. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by telecopy or email (in PDF format) by any party
hereto shall be effective as such party’s original executed counterpart.

8. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

9. Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no oral agreements between the
parties.

10. Reaffirmation. Each of the Loan Parties party hereto acknowledges and agrees
that it is a Loan Party under the Credit Agreement, that it is bound by all
terms of the Credit Agreement applicable to a Borrower or a Guarantor, as
applicable, and that it is responsible for the observance and full performance
of its respective obligations under the Credit Agreement and the Loan Documents.
The Loan Parties agree that this Amendment and any documents executed in
connection herewith do not operate to reduce or discharge the Loan Parties’
obligations under the Credit Agreement or the other Loan Documents. Each Loan
Party affirms the liens and security interests created and granted by it in the
Loan Documents (including, but not limited to, the Pledge Agreement and the
Timberland Mortgages) and agrees that this Amendment shall in no manner
adversely affect or impair such liens and security interests.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWERS:

    POTLATCH CORPORATION,     a Delaware corporation     By:  

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO     POTLATCH FOREST
HOLDINGS, INC.,     a Delaware corporation     By:  

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO     POTLATCH LAND &
LUMBER, LLC,     a Delaware limited liability company     By:  

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO GUARANTORS:    
PFHI IDAHO INVESTMENT LLC,     a Delaware limited liability company     By:  

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO

 

POTLATCH CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    POTLATCH TIMBERLANDS, LLC,     a Delaware limited liability company     By:
 

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO    

POTLATCH LAKE STATES TIMBERLANDS, LLC,

a Delaware limited liability company

    By:  

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO    

POTLATCH MINNESOTA TIMBERLANDS, LLC,

a Delaware limited liability company

    By:  

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO    

POTLATCH WISCONSIN TIMBERLANDS, LLC,

a Delaware limited liability company

    By:  

/s/ Eric J. Cremers

    Name:   Eric J. Cremers     Title:   Vice President, CFO

 

POTLATCH CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:     BANK OF AMERICA, N.A.,     as
Administrative Agent     By:  

/s/ Anthea Del Bianco

    Name:   Anthea Del Bianco     Title:   Vice President     BANK OF AMERICA,
N.A.,     as a Lender, an L/C Issuer and Swing Line Lender     By:  

/s/ Michael L. Letson, Jr

    Name:   Michael L. Letson, Jr     Title:   Vice President     U.S. BANK
NATIONAL ASSOCIATION     By:  

/s/ Janice T. Thede

    Name:   Janice T. Thede     Title:   Senior Vice President     WELLS FARGO
BANK, N.A.     By:  

/s/ Deborah Watson

    Name:   Deborah Watson     Title:   Senior Vice President     COOPERATIEVE
CENTRALE RAIFFEISEN – BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL” NEW YORK
BRANCH     By:  

/s/ Marina Kremer

    Name:   Marina Kremer     Title:   Executive Director     By:  

/s/ Rebecca O. Morrow

    Name:   Rebecca O. Morrow     Title:   Executive Director

 

POTLATCH CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    NORTHWEST FARM CREDIT SERVICES, PCA     By:  

/s/ Jim D. Allen

    Name:   Jim D. Allen     Title:   Senior Vice President     GREENSTONE FARM
CREDIT SERVICES, ACA/FLCA     By:  

/s/ Jeff Pavlik

    Name:   Jeff Pavlik     Title:   Vice President     STERLING SAVINGS BANK  
  By:  

/s/ Saia Young

    Name:   Saia Young     Title:   Vice President     UNION BANK OF CALIFORNIA,
N.A.     By:  

/s/ Kevin F. Sullivan

    Name:   Kevin F. Sullivan     Title:   Senior Vice President     UNITED FCS,
PCA D/B/A FCS COMMERCIAL FINANCE GROUP     By:  

/s/ Lisa Caswell

    Name:   Lisa Caswell     Title:   Assistant Vice President     COBANK, ACB  
  By:  

/s/ Pete Hoffine

    Name:   Pete Hoffine     Title:   Vice President

 

POTLATCH CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    AMERICAN AGCREDIT, PCA     By:  

/s/ Sean P. O’Day

    Name:   Sean P. O’Day     Title:   Senior Vice President     CAPITAL FARM
CREDIT     By:  

/s/ Robert P. Abbott

    Name:   Robert P. Abbott     Title:   President Corporate Lending    
BADGERLAND FINANCIAL     By:  

/s/ Larry Coulthard

    Name:   Larry Coulthard     Title:   VP Loan Participation & Capital Markets
    FIRST PIONEER FARM CREDIT     By:  

/s/ James M. Papai

    Name:   James M. Papai     Title:   Senior Vice President     FARMCREDIT
SERVICES OF THE MOUNTAIN PLAINS     By:  

/s/ Bradley K. Leafgren

    Name:   Bradley K. Leafgren     Title:   Vice President

 

POTLATCH CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT